DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOSEPH FINCH,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-1993

                          [November 7, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas M. Lynch, V,
Judge; L.T. Case No. 05-6591CF10A.

  Joseph Finch, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.